SECOND AMENDMENT TO SUBORDINATED PROMISSORY NOTES

     This SECOND AMENDMENT TO SUBORDINATED PROMISSORY NOTES (this “Amendment”),
dated as of June 11, 2009, is entered into by and among FIRSTMARK III L.P.
(“FirstMark Fund”), FIRSTMARK III OFFSHORE PARTNERS, L.P. (“FirstMark Offshore”
and, together with FirstMark Fund, “FirstMark”), CONSTELLATION VENTURE CAPITAL
II, L.P. (“Constellation Ventures”), CONSTELLATION VENTURE CAPITAL OFFSHORE II,
L.P. (“Constellation Offshore”), THE BSC EMPLOYEE FUND VI, L.P. (“BSC”) and CVC
II PARTNERS, LLC (“CVC” and, together with Constellation Ventures, Constellation
Offshore and BSC, “Constellation”) and MTM TECHNOLOGIES, INC. (“MTM”).

BACKGROUND

     A. FirstMark has made loans to MTM in the aggregate original principal
amount of $6,500,000 (the “FirstMark Loans”), which loans are evidenced by (i) a
Second Amended Subordinated Promissory Note dated June 11, 2008 in the amount of
$2,191,123, a Subordinated Promissory Noted dated June 11, 2008 in the amount of
$2,410,235, a Subordinated Promissory Note dated June 16, 2008 in the amount of
$219,112 and an Amended and Restated Subordinated Promissory Note dated February
11, 2009 in the amount of $876,449.00, all of which are issued by MTM and
payable to the order of Pequot Private Equity Fund III, L.P. (now FirstMark
Fund) or FirstMark Fund (collectively, the “FirstMark Fund Notes”), and (ii) a
Second Amended Subordinated Promissory Note dated June 11, 2008 in the amount of
$308,877, a Subordinated Promissory Noted dated June 11, 2008 in the amount of
$339,765, a Subordinated Promissory Note dated June 16, 2008 in the amount of
$30,888 and an Amended and Restated Subordinated Promissory Note dated February
11, 2009 in the amount of $123,551.00, all of which are issued by MTM and
payable to the order of Pequot Offshore Private Equity Partners III, L.P. (now
FirstMark Offshore) or FirstMark Offshore (collectively, the “FirstMark Offshore
Notes” and, together with the FirstMark Fund Notes, the “FirstMark Notes”).

     B. Constellation has made loans to MTM in the aggregate original principal
amount of $500,000, which loans are evidenced by a Subordinated Promissory Note
dated June 16, 2008 in the amount of $249,617.80 from MTM payable to the order
of Constellation Ventures, a Subordinated Promissory Note dated June 16, 2008 in
the amount of $132,834.65 from MTM payable to the order of Constellation
Offshore, a Subordinated Promissory Note dated June 16, 2008 in the amount of
$111,313.95 from MTM payable to the order of BSC, and a Subordinated Promissory
Note dated June 16, 2008 in the amount of $6,233.60 from MTM payable to the
order of CVC (collectively, the “Constellation Notes” and, together with the
FirstMark Notes, the “Notes”).

     C. Each of the Notes provides that no amendment to the Note shall be
effective unless in writing and signed by the holders of a majority of the then
outstanding aggregate principal balance of the Notes and that no amendment that
materially and adversely affects one holder of the Notes shall be effective
without the written consent of such adversely affected holder.

--------------------------------------------------------------------------------



     D. On February 11, 2009, MTM, FirstMark and Constellation entered into an
Amendment to Subordinated Promissory Notes, which amended certain of the
provisions of the Notes (the “First Amendment”).

     E. In connection with MTM’s entering into that certain Letter of Credit
Commitment and Reimbursement Agreement, to which FirstMark and Constellation are
parties, the parties hereto desire to modify the Notes as set forth herein.

AGREEMENT

     NOW, THEREFORE, in consideration of the mutual promises of the parties
hereto and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereby agree as follows:

     1. Amendments to Maturity Dates and Payment Provisions. FirstMark and
Constellation, as the holders of the Notes, agree to the extension of the
maturity date of each of the Notes to November 30, 2010, and to an amendment to
each of the Notes that prohibits the payment of principal or interest on any of
the Notes until November 30, 2010.

     2. Amendments to Subordination Provisions. The Notes are hereby amended as
follows:

     (a) Section 5 of each of the FirstMark Notes is hereby amended and restated
to read in its entirety as follows:

“Section 5. Subordination. The right of repayment of principal of and interest
on this Note shall be subordinated to the rights and security interest of (i) GE
Commercial Distribution Finance Corporation (“CDF”) in connection with the
August 21, 2007 secured Credit Facilities Agreement (“Credit Facilities
Agreement”) with CDF, as Administrative Agent, GECC Capital Markets Group, Inc.,
as Sole Lead Arranger and Sole Bookrunner, and CDF and the other lenders listed
in the Credit Facilities Agreement; (ii) Columbia Partners, L.L.C. Investment
Management (“Columbia”), as Investment Manager for the Letter of Credit
Guarantors in connection with the Letter of Credit Commitment and Reimbursement
Agreement dated June __, 2009 (the “L/C Agreement”), with Columbia, as
Investment Manager for the L/C Guarantors signatory thereto; and (iii) Columbia,
as Investment Manager and National Electric Benefit Fund (“NEBF”) in connection
with the November 23, 2005, secured credit agreement (the “CP/NEBF Credit
Agreement”) with Columbia, as Investment Manager, and NEBF, as Lender (CDF,
Columbia and NEBF collectively, the “Senior Lenders” and the Credit Facilities
Agreement, the L/C Agreement and the CP/NEBF Credit Agreement collectively, the
“Senior Debt”). The issuance of this Note requires the consent of the Senior
Lenders pursuant to the Senior Debt. The Borrower has obtained such consent.
While any default or event of default has occurred and is continuing with
respect to any Senior

2

--------------------------------------------------------------------------------



Debt, the Borrower shall not make and the Holder shall not accept any payments
or distribution in respect of this Note of any kind. The Holder agrees that this
Note shall remain unsecured at all times and the Holder shall not accept any
collateral security in respect hereof. For so long as any Senior Debt remains
outstanding or any Senior Lender shall have any obligation to lend to the
Borrower, the Holder shall not exercise any remedies or take any enforcement
action against the Borrower with respect to this Note.”

     (b) Section 5 of each of the Constellation Notes is hereby amended and
restated to read in its entirety as follows:

Section 5. Subordination. The right of repayment of principal of and interest on
this Note shall be subordinated to (a) the rights and security interest of (i)
GE Commercial Distribution Finance Corporation (“CDF”) in connection with the
August 21, 2007, secured Credit Facilities Agreement (“Credit Facilities
Agreement”) with CDF, as Administrative Agent, GECC Capital Markets Group, Inc.,
as Sole Lead Arranger and Sole Bookrunner, and CDF and the other lenders listed
in the Credit Facilities Agreement; (ii) Columbia OPartners, L.L.C. Investment
Management (“Columbia”), as Investment Manager for the L/C Guarantors in
connection with the Letter of Credit Commitment and Reimbursement Agreement
dated June 11, 2009 (the “L/C Agreement”), with Columbia, as Investment Manager
for the L/C Guarantors signatory thereto; and (ii) Columbia, as Investment
Manager and National Electric Benefit Fund (“NEBF”) in connection with the
November 23, 2005, secured credit agreement (the “CP/NEBF Credit Agreement”)
with Columbia, as Investment Manager, and NEBF, as Lender (CDF, Columbia and
NEBF collectively, the “Senior Lenders” and the Credit Facilities Agreement, the
L/C Agreement and the CP/NEBF Credit Agreement collectively the “Senior Debt”)
and (b) the rights of FirstMark in connection with the FirstMark Notes. The
issuance of this Note requires the consent of the Senior Lenders pursuant to the
Senior Debt. The Borrower has obtained such consent. While any default or event
of default has occurred and is continuing with respect to any Senior Debt or the
FirstMark Notes, the Borrower shall not make and the Holder shall not accept any
payments or distribution in respect of this Note of any kind. The Holder agrees
that this Note shall remain unsecured at all times and the Holder shall not
accept any collateral security in respect hereof. For so long as any Senior Debt
or FirstMark Notes remain outstanding or any Senior Lender shall have any
obligation to lend to the Borrower, the Holder shall not exercise any remedies
or take any enforcement action against the Borrower with respect to this Note.”

3

--------------------------------------------------------------------------------



     3. Forms of Amended and Restated Notes. Forms of the amended and restated
Notes setting forth the amendments described herein are attached hereto as
Exhibits A-1 through A-12.

     4. Representations and Warranties. Each of FirstMark Fund, FirstMark
Offshore, Constellation Venture, Constellation Offshore, BSC, CVC and MTM hereby
certifies, severally and not jointly, that this Amendment has been duly
authorized, executed and delivered so that it constitutes the legal, valid and
binding obligation of such party, enforceable against it in accordance with its
terms.

     5. Effective Time; Full Force and Effect. The amendments and agreement
contained in this Amendment shall be effective on the date first set forth above
notwithstanding the actual date of signing by any party hereto (the “Effective
Date”). Except as otherwise modified herein the terms and provisions of the
Notes shall remain unchanged, are and shall remain in full force and effect and
are hereby ratified and confirmed. From and after the Effective Date, all
references in the Notes to “this Note,” “this Agreement,” “herein,” “hereof,”
“hereunder” and words of similar import shall be to the Notes, as amended by the
First Amendment and this Amendment.

     6. No Waiver. Except as expressly provided herein, this Amendment shall not
constitute a waiver, consent or release with respect to any provision of the
Notes, a waiver of any default or Event of Default under the Notes or a waiver
or release of any of FirstMark or Constellation’s rights and remedies, all of
which are hereby reserved.

     7. Counterparts. This Amendment may be executed in any number of
counterparts, and each such counterpart shall be deemed for all purposes to be
an original, and all such counterparts shall together constitute but one and the
same Amendment.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

4

--------------------------------------------------------------------------------



       IN WITNESS WHEREOF, the parties have affixed their signatures to this
Amendment to Subordinated Promissory Notes as of the date first written above.

  FIRSTMARK III, L.P.         By:    [FirstMark Capital, L.L.C.]        its
General Partner         By: /s/ Gerald A. Poch       Name: Gerald A. Poch    
Title: Chairman and Managing Director         FIRSTMARK III OFFSHORE PARTNERS,
L.P.         By:    [FirstMark Capital, L.L.C.]        its General Partner      
  By: /s/ Gerald A. Poch       Name: Gerald A. Poch     Title: Chairman and
Managing Director

 

5


--------------------------------------------------------------------------------



  CONSTELLATION VENTURE CAPITAL II, L.P.         By:    Constellation Ventures
Management II, LLC        its General Partner         By: /s/ Tom Wasserman    
  Name: Tom Wasserman     Title: Managing Director         CONSTELLATION VENTURE
CAPITAL   OFFSHORE II, L.P.         By:    Constellation Ventures Management II,
LLC        its General Partner         By: /s/ Tom Wasserman       Name: Tom
Wasserman     Title: Managing Director         THE BSC EMPLOYEE FUND VI, L.P.  
      By:    Constellation Ventures Management II, LLC        its General
Partner         By: /s/ Tom Wasserman       Name: Tom Wasserman     Title:
Managing Director         CVC II PARTNERS, LLC         By:    The Bear Stearns
Companies Inc.        its Managing Member         By: /s/ Tom Wasserman      
Name: Tom Wasserman     Title: Managing Director


6

--------------------------------------------------------------------------------



  MTM TECHNOLOGIES, INC.           By: /s/ Steven Stringer     Name: Steven
Stringer   Title: President and Chief Executive Officer


7

--------------------------------------------------------------------------------